Citation Nr: 1441365	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-05 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to March 1, 2008, for a temporary total rating for treatment for degenerative disc disease of the lumbar spine requiring convalescence.

2.  Entitlement to a rating in excess of 60 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active duty service from July 1963 to October 1980 and for an additional two years and ten months prior to July 1963.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the case belongs to the RO in Winston-Salem, North Carolina.  This case was previously before the Board in July 2013.

The Veteran later appeared before the undersigned in January 2014 and delivered sworn testimony via video conference hearing at the RO.  While evidence was received contemporaneously with the Veteran's January 2014 Board hearing, the evidence was not pertinent to the issue of entitlement to an effective date prior to March 1, 2008 for a temporary total rating for treatment for degenerative disc disease of the lumbar spine requiring convalescence.

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the January 2014 Board hearing, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of appeal of the issue of entitlement to a rating in excess of 60 percent for degenerative disc disease of the lumbar spine.

2.  There is no informal claim that can provide a basis to assign an effective date earlier than March 1, 2008, for a temporary total rating for treatment for degenerative disc disease of the lumbar spine requiring convalescence.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran for the issue of entitlement to a rating in excess of 60 percent for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for an effective date prior to March 1, 2008, for rating in excess of 60 percent for degenerative disc disease of the lumbar spine for a temporary total rating for treatment for degenerative disc disease of the lumbar spine requiring convalescence have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.157, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of the issue of entitlement to a rating in excess of 60 percent for degenerative disc disease of the lumbar spine

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran has indicated, at his January 2014 Board hearing, a desire to withdraw the issue of entitlement to a rating in excess of 60 percent for degenerative disc disease of the lumbar spine; hence, there remain no allegations of error of fact or law for appellate consideration as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to that issue, and it is dismissed.

II.  Entitlement to an effective date prior to March 1, 2008, for a temporary total rating for treatment for degenerative disc disease of the lumbar spine requiring convalescence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in September 2008, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of the disability on appeal and the effect that his service-connected disability has on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In the September 2008 letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice was completed prior to the initial AOJ adjudication of the claim.  Pelegrini.  Importantly, the Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the increased rating claim such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.

During the January 2014 Board hearing, in order to assist the Veteran, the undersigned asked the Veteran questions to determine if there was any evidence outstanding pertinent to the claims.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  The Board notes in passing that the Veteran did not provide much if any evidence concerning his low back claim.

The Board finds that there has been substantial compliance with its July 2013 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Analysis

The Veteran was initially granted service connection for low back disability in June 1981.  A June 2003 rating decision, in pertinent part, assigned a 60 percent rating for the Veteran's low back disability, effective June 2003.

As for the present claim, in September 2008 the Veteran submitted a claim for an increased rating for his low back disability based on surgeries that had been undertaken beginning in 2007.  The July 2009 RO decision assigned a temporary total rating for treatment for degenerative disc disease of the lumbar spine based on a need requiring convalescence, effective March 1, 2008, and assigned a rating of 60 percent from July 1, 2008.  

The Veteran seeks entitlement to an effective date prior to March 1, 2008, for a temporary total rating for treatment for degenerative disc disease of the lumbar spine requiring convalescence.  At his January 2014 Board hearing, the Veteran indicated that he felt VA should compensate him for back surgeries that he had undergone prior to 2008.  In addressing this matter, the Board must first determine the date of the Veteran's claim.

As noted, the Veteran's claim for an increased rating for his low back disability was received by VA on September 22, 2008.

Under applicable law and regulations, effective dates are assigned to a large extent based upon when claims are filed.  Specifically, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will generally be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

An exception to this rule provides that the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if claim is received within one year from such date; otherwise, date of receipt of claim.  38 C.F.R. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Board notes that a report of an examination or hospitalization which meets certain requirements may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(a).  Under 38 C.F.R. § 3.157(b), once a formal claim for compensation has been allowed or disallowed for the reason that the disability is not compensable in degree, the receipt of a VA examination report will be accepted as an informal claim for increased benefits, when the report relates to examination or treatment of a disability for which service-connection has previously been established.  The date of the VA outpatient or hospital examination will be accepted as the date of receipt of a claim.

As is pertinent to this claim, and as noted, a June 2003 rating decision assigned a 60 percent rating for the Veteran's low back disability, effective June 2003.  The Veteran did not appeal the June 2003 RO decision (as it pertained to the low back) and it became final.

As for VA records, there are none of record (and the Veteran has not asserted that there are any) pertaining to the relevant time period (from June 2003 to March 2008).  Thus, the Board finds that VA treatment records cannot meet the criteria of 38 C.F.R. § 3.157(b) to be accepted in this matter as an informal claim for an increased rating for low back disability.

As for private records, such can also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. § 3.157(b)(2).  While private medical records for low back disability dated prior to March 1, 2008, have been associated with the claims file, the Board notes that none of the private medical records submitted by the Veteran were received prior to March 1, 2008.  As such, the private medical records can not afford a basis for an earlier claim in this case.

In conclusion, the date of the Veteran's claim in this case is September 22, 2008, although the RO determined that an ascertainable increase in the severity of the disorder as evidenced by the March 1, 2008, surgery warranted the assignment of an effective date of claim of March 1, 2008, followed by the assignment of a 60 percent rating effective from July 1, 2008.  However, as there is no other document or other evidence that can constitute an informal claim within one year of September 22, 2008, or, for that matter, between June 2003, and March 2008, the Board finds that there is no basis to assign a temporary total rating for back surgeries during and prior to 2006 as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to an effective date prior to March 1, 2008, for a temporary total rating for treatment for degenerative disc disease of the lumbar spine requiring convalescence is denied.

The issue of entitlement to a rating in excess of 60 percent for degenerative disc disease of the lumbar spine is dismissed.


REMAND

As for the issue of entitlement to a compensable rating for bilateral hearing loss, at his January 2014 Board hearing the Veteran essentially asserted that his condition has worsened since his October 2008 VA (QTC) audiological examination.  Given the Veteran's claim of increased symptomatology since his last VA examination in October 2008, a new VA examination is warranted to determine the current severity of his hearing loss.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA medical records pertinent to treatment for PTSD dated since November 17, 2008, and associate them with the record.

2.  Following completion of the above, the Veteran should be afforded a VA examination to determine the severity of his service-connected hearing loss.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.

3.  Thereafter, readjudicate the issue currently on appeal.  If the benefit sought on appeal remains denied, the Veteran and representative should be furnished an appropriate supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


